Exhibit 10.25

 





Amendment to Employment Agreement

 

This amendment (the “Amendment”) dated as of March 26, 2020 is entered into by
and between Seneca Biopharma, Inc., a Delaware Corporation (the “Company”) and
Kenneth C. Carter (“Employee”). Any term not defined herein shall have the
definition ascribed to them in the Employment Agreement (as defined below). The
Company and Employee may both be referred to hereinafter each as a “party,” and
collectively as the “parties.”

 

WHEREAS, the Company and Employee previously entered into an employment
agreement on December 12, 2018, which was subsequently amended on the same day
(the “Employment Agreement”) whereby Employee was hired to serve as Executive
Chairman of the Company;

 

WHEREAS, the parties now desire to amend and restate certain terms and
conditions of the Employment Agreement and accordingly, are entering into this
Amendment; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:

 

SECTION 1

 

Agreement

 

1.1Amendment. The Agreement is hereby amended, modified and restated as follows:

 

Section 1. entitled “Definitions” is hereby amended and restated in its entirety
as follows:

 

(a)       “Accelerated Equity Benefit” shall mean, as applicable: (i) the
continued vesting of any outstanding stock options or other equity awards with
time-based vesting during the period ending on the earlier of (x) the expiration
of the term of the respective stock option or other equity award (without giving
effect to any provision of any equity incentive or stock option plan or award
agreement applicable to any such stock option or other equity award that
provides for any early termination or forfeiture of any such stock options or
other equity awards by virtue of any termination of employment or other service
of Employee with the Company) or (y) the end of the applicable Severance Term,
provided, however, that for avoidance of doubt, any stock option or other equity
award that includes both a performance-based vesting condition (which would
include the achievement of a certain stock price or milestone) and a time-based
vesting provision, no acceleration shall be provided unless such
performance-based vesting condition has been satisfied as of the Date of
Termination; or (ii) in the event of a Change of Control, the full vesting of
all of Employee’s outstanding stock options or other equity awards as of the
Date of Termination. Additionally, for purpose of determining the ability of
Employee to exercise any vested outstanding stock options or other equity
awards, Employee will be deemed to have ceased being a Service Provider on the
last day of the applicable Severance Term.

 

(b)       “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) all bonuses that have been awarded
but remain unpaid as of the Date of Termination, (iii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, (iv) any
accrued but unpaid benefits provided under the Company’s employee benefit plans,
subject to and in accordance with the terms of those plans, (v) any accrued but
unpaid rights to indemnification by virtue of the Employee’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof, and (vi) any accrued but unused
vacation time through the Date of Termination.

 



1



 

(c)       “Annual Equity Grant” shall have the meaning ascribed to in Section
4(c) hereof.

 

(d)       “Base Salary” shall mean the salary provided for in Section 4(a)
hereof.

 

(e)       “Beneficial Ownership” shall have the meaning set forth in in Rule
13d-3 of the Exchange Act; provided, however, that, notwithstanding anything in
Rule 13d-3 of the Exchange Act to the contrary, for purposes of Section 1(k)(1)
below, a Person shall not be deemed to have Beneficial Ownership of any shares
of Common Stock underlying any Common Stock Equivalents unless and until such
Person actually acquires such shares of Common Stock upon exercise, exchange or
conversion of such Common Stock Equivalents.

 

(f)       “Board” shall mean the Board of Directors of the Company or any
committee thereof.

 

(g)       “Common Stock” shall mean the Company’s common stock, $0.01 par value
per share.

 

(h)       “Common Stock Equivalents” shall mean any securities of the kind which
would entitle the holder thereof to acquire at any time, Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

(i)       “Confidentiality Agreement” shall mean the Company’s Confidential
Information and Invention Assignment Agreement previously entered into by
Company and Employee.

 

(j)       “Cause” shall mean (i) Employee’s willful failure (except where due to
a physical or mental infirmity or incapacity) or refusal to perform in any
material respect Employee’s duties and responsibilities if and to the extent
that such duties and responsibilities are reasonable and lawful, (ii) any
willful or grossly negligent act of Employee that has, or could reasonably be
expected to have, the effect of injuring the business of the Company or its
subsidiaries in any material respect; (iii) Employee’s conviction of, or plea of
guilty or no contest to: (x) a felony (other than a felony related to the
operation of a motor vehicle), (y) any material violation of federal or state
securities laws or (z) any other criminal charge that has, or could be
reasonably expected to have, a material adverse effect on the performance of
Employee’s duties to the Company or otherwise result in material injury to the
business of the Company or its subsidiaries; (iv) the willful commission by
Employee of an act of fraud or embezzlement against the Company or its
subsidiaries; (v) any material violation by Employee of the written policies of
the Company or its subsidiaries to the extent provided or made available to
Employee, including but not limited to those relating to sexual harassment or
business conduct and those otherwise set forth in the manuals or statements of
policy of the Company or its subsidiaries, which material violation has, or
could reasonably be expected to have, the effect of injuring the business of the
Company or its subsidiaries in any material respect, or (vi) Employee’s willful
and material breach of this Agreement or the Confidentiality Agreement. For
clarity, the inability of Employee to perform any or all of his duties,
responsibilities or obligations as an employee of the Company or under this
Agreement or the Confidentiality Agreement, in each case on account of
Employee’s death or Employee’s physical or mental disability or infirmity, shall
not be deemed or treated as a breach of this Agreement or the Confidentiality
Agreement by the Employee and shall not constitute Cause for any purpose of this
Agreement.

 



2



 

(k)        “Change of Control” shall mean the occurrence of any of the following
events:

 

(1)        The acquisition by a Person or its affiliates of ownership of stock
of the Company if, immediately after such acquisition, such Person and its
affiliates collectively have Beneficial Ownership of issued and outstanding
stock of the Company representing more than twenty percent (20%) of the total
voting power of the issued and outstanding stock of the Company; provided,
however, that for purposes of this subsection (1), the acquisition of stock by a
Person from the Company in a transaction or issuance (including pursuant to
equity awards) approved by the Board will not be considered a Change of Control
(even if, immediately after such acquisition, such Person and its affiliates
collectively have Beneficial Ownership of issued and outstanding stock of the
Company representing more than twenty percent (20%) of the total voting power of
the issued and outstanding stock of the Company, unless at the time of such
acquisition or at any time within one year following such acquisition, the
Company’s Executive Chairman is no longer deemed a Service Provider to the
Company and the change in the Executive Chairman’s status was involuntary and
not the result of a termination due to death or disability, in which case such
acquisition shall be treated as a Change of Control for purposes of this
subsection (1) notwithstanding that such acquisition or the transaction that
resulted in such acquisition was approved by the Board; or

 

(2)        If, during any period of twelve (12) months in which the Company has
a class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the composition of the Board occurs as a result of which fewer than a
majority of the members of the Board are Incumbent Directors; or

 

(3)        The consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least a
majority of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

 

(4)        The acquisition by a Person or its affiliates (or a series of
acquisitions by a Person or its affiliates during the twelve (12) month period
ending on the date of the most recent acquisition by such Person or any of its
affiliates) of assets from the Company that have a total gross fair market value
equal to or more than fifty percent (50%) of the total gross fair market value
of all of the assets of the Company immediately prior to such acquisition or
such series of acquisitions; provided, however, that the foregoing provisions of
this subsection (4) shall not be applicable to a transfer of assets by the
Company to an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company. For purposes of
this subsection (4), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

For the avoidance of doubt, a transaction will not constitute a Change of
Control for purposes of this Section 1(k) if: (i) its primary purpose is to
change the jurisdiction of the Company’s incorporation, or (ii) its primary
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction.

 



3



 

For purposes of this Section, “affiliate” will mean, with respect to any
specified Person, any other Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified Person (“control,” “controlled by” and “under common
control with” will mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contact or credit
arrangement, as trustee or executor, or otherwise).

 

(l)       “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(m)        “Date of Termination” shall mean the date on which Employee ceases to
be a Service Provider to the Company.

 

(n)       “Dilutive Event” shall mean, except in the case and to the extent of
Common Stock issued upon exercise of Excluded Securities, the issuance by the
Company of Common Stock (i) at any time during the Measurement Period
(including, without limitation, by virtue of the exercise, conversion or
exchange of any Qualifying Securities at any time on or prior to the end of the
applicable Measurement Period) or (ii) in connection with the exercise,
conversion or exchange of any Qualifying Securities at any time after the
Measurement Period.

 

(o)       “Disability” shall mean any physical or mental disability or infirmity
of Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Employee’s Disability upon which Employee
and the Company cannot agree shall be determined in writing by a qualified,
independent physician mutually acceptable to the Company and Employee or, if
applicable, his guardian (which approval shall not be unreasonably withheld).
The determination of Disability made by such physician in writing to the Company
and Employee shall be final and conclusive for all purposes of this Agreement.

 

(p)       “Effective Date” shall mean the date on which this Amendment is signed
by the parties but in no event earlier than April 1, 2020.

 

(q)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r)        “Excluded Securities” shall mean stock options exercisable for shares
of Common Stock that are granted to officers or employees (provided that such
stock options do not exceed 10% of the Company’s issued and outstanding shares
of Common Stock at the end of the Measurement Period).

 

(s)       “Good Reason” shall mean, without Employee’s consent, (i) except as a
result of Employee voluntarily accepting or requesting a reduction in his status
as a full time employee: (A) a material diminution in Employee’s duties, or
responsibilities (other than temporarily while Employee is physically or
mentally incapacitated or as required by applicable law), (B) adverse change in
Employee’s title, position, or person or entity to whom Employee reports or (C)
assignment to Employee of duties not commensurate with his position, (ii) a
reduction in Base Salary as set forth in Section 4(a) hereof expect as a result
of Employee voluntarily accepting or requesting a reduction in his status as a
full time employee, or (iii) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i)
or (ii) above). Notwithstanding the foregoing, during the Term, in the event
that the Company reasonably believes that Employee may have engaged in conduct
that could constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder for a
period not to exceed 90 days, and in no event shall any such suspension
constitute an event pursuant to which Employee may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided , that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension (including, but not limited to, payment of Base Salary
as set forth in Section 4(a) hereof).

 



4



 

(t)       “Incumbent Directors” means members of the Board who either (A) are
members of the Board as of the date of this Agreement or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

(u)       “Measurement Period” shall mean: (i) the nine (9) month period
following the Effective Date, or (ii) in the event that during such nine (9)
month period, the Board authorizes or approves a Dilutive Event or the Company
enters into a written agreement that contemplates effecting a Dilutive Event,
then the period of time commencing on the Effective Date and ending upon the
occurrence of such Dilutive Event, whichever is later. Provided however that in
the event the Board decides to not consummate the transaction(s) contemplated in
subsection (ii) contained herein, the Measurement Period will be as provided for
in subsection (i) contained in this definition.

 

(v)       “Option Award” shall have the meaning ascribed to it in Section 4(d)
hereof.

 

(w)       “Option Award Adjustment” shall mean, in the event that the Option
Award remains outstanding at the time of a Change of Control transaction (after
giving effect to the provisions under the definition of Accelerated Equity
Benefit that pertain to the ability of Employee to exercise any vested
outstanding stock options or other equity awards following the last day of the
applicable Severance Term) and that, in connection with such Change of Control
transaction, any then outstanding Qualifying Securities are entitled to receive
consideration in connection with such Change of Control transaction or are
assumed in connection with such Change of Control transaction, then, any such
Qualifying Securities shall be deemed to be exercised, converted or exchanged in
full immediately prior to the closing of such Change of Control transaction, all
of the shares of Common Stock underlying such Qualifying Securities shall be
deemed to be issued immediately prior to the closing of such Change of Control
Transaction and such deemed issuance of such shares of Common Stock shall be
deemed to be a Dilutive Transaction that will result in an increase in the
number of Option Shares in accordance with the provisions contemplated in
Section 4(d).

 

(x)       “Option Shares” shall mean the shares of Common Stock underlying the
Option Award.

 

(y)       “Payment Date” shall have the meaning ascribed to it in Section 7(h)
hereof.

 

(z)       “Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind or more than such person or entity acting as a
group.

 



5



 

(aa)        “Post-Dilutive Event Common Shares” shall mean, with respect to a
Dilutive Event, the number of shares of Common Stock issued in connection with
such Dilutive Event plus the number of shares of Qualifying Common Stock
outstanding immediately before such Dilutive Event.

 

(bb)        “Pre-Dilutive Event Common Shares” shall mean, with respect to a
Dilutive Event, the number of shares of Qualifying Common Stock outstanding
immediately prior to such Dilutive Event.

 

(cc)        “Prior Inducement Grant” means the non-qualified stock option grant,
granted to employee on December 12, 2018.

 

(dd)        “Qualifying Common Stock” shall mean (i) shares of Common Stock that
are issued and outstanding at any time on or prior to the end of the applicable
Measurement Period (including, without limitation, by virtue of the exercise,
conversion or exchange of any Qualifying Securities at any time on or prior to
the end of the applicable Measurement Period), plus (ii) any shares of Common
Stock that are issued at any time after the end of the applicable Measurement
Period upon the exercise, conversion or exchange of any Qualifying Securities.

 

(ee)        “Qualifying Securities” shall mean any Common Stock Equivalents that
are issued and outstanding at any time on or prior to the end of the applicable
Measurement Period.

 

(ff)        “Release of Claims” shall mean a release of claims made by the
Employee in favor of the Company and its subsidiaries in the form attached
hereto as Exhibit A (with any updates reasonably determined by the Company to be
necessary to comply with applicable law) and the execution of which is a
condition precedent to Employee’s eligibility for Severance Benefits and the
Accelerated Equity Benefit in the event his employment is terminated by the
Company without Cause or by Employee for Good Reason, as described in Sections
7(d) and 7(e), or in connection with a Change of Control, as described in
Section 7(g).

 

(gg)        “Severance Benefits” shall mean (i) continued payment of the Base
Salary (as in effect immediately prior to the Date of Termination and without
giving effect to any proration or any reduction to the Base Salary that gives
rise to Good Reason) during the Severance Term, payable in accordance with the
Company’s regular payroll practices, (ii) either (x) a lump sum payment equal to
the product of: (A) Employee’s Target Cash Bonus for the year in which the
Termination Date occurs, paid at a rate equivalent to 100% achievement of
objectives for such year and (B) a fraction, the numerator of which is the
number of days the Employee was employed by the Company during the year in which
the Date of Termination occurs and the denominator of which is the number of
days in such year, which lump sum payment shall be paid on the Payment Date (as
defined in Section 7(h), or (y) in the event of termination of Employee’s
employment with the Company in connection with a Change of Control as described
in Section 7(g), Employee’s Target Cash Bonus for the year in which the Date of
Termination occurs, paid at a rate equivalent to 100% achievement of objectives
for such year, and (iii) if Employee qualifies for and timely elects continued
coverage under the Company’s group medical plan and/or group dental plan
pursuant to Section 4980B of the Code (“COBRA”), monthly payment during the
Severance Term of the amount the Company pays on behalf of comparable employees
who have elected the same level of coverage as Employee.

 



6



 

(hh)        “Service Provider” shall means an employee, director or consultant.

 

(ii)        “Severance Term” shall mean: (i) in the event the Date of
Termination occurs after the 9 month anniversary of the Effective Date, (y) the
twelve (12) month period, which commences on the first day following the Date of
Termination by the Company without Cause or by Employee for Good Reason, or (z)
in the event of a Change of Control as described in Section 7(g), the eighteen
(18) month period commencing on the first day following the Date of Termination
by the Company without Cause or by Employee for Good Reason, or (ii) in the
event the Date of Termination occurs within 9 months of the Effective Date, (a)
the seven (7) month period, which commences on the first day following the Date
of Termination by the Company without Cause or by Employee for Good Reason, or
(b) in the event of a Change of Control as described in Section 7(g), the nine
(9) month period commencing on the first day following the Date of Termination
by the Company without Cause or by Employee for Good Reason.

 

(jj)        “Target Cash Bonus” shall have the meaning ascribed to it in Section
4(b) hereof.

 

(kk)        “Term” shall have the meaning ascribed to it in Section 2 hereof.

 

Sub-Section 3(a) entitled “Position, Duties and Responsibilities” is hereby
amended and restated in its entirety as follows:

 

(a)       Position, Duties, and Responsibilities. During the Term, Employee
shall be employed and serve as Chief Executive Officer and Executive Chairman of
the Company (together with such other position or positions consistent with
Employee’s title or as the Company shall specify from time to time) and shall
have such duties and responsibilities commensurate therewith, and such other
duties as may be assigned and/or prescribed from time to time by the Board or a
committee thereof. During the Term, the Board will nominate Employee for
election to the Board by the Company’s stockholders; provided that Employee
hereby agrees to submit written notice of resignation of his directorship to the
Board, if requested by a majority of the Board, at any time following the Date
of Termination.

 

Sub-Section 3(b) entitled “Performance” is hereby amended and restated in its
entirety as follows:

 

(b)       Performance. Employee will be employed by the Company on a full-time
basis and devote substantially all of his business time, attention, skill, and
best efforts to the performance of his duties under this Agreement and shall not
engage in any other business, occupation or activity that (x) conflicts with the
interests of the Company, (y) materially interferes with the proper and
efficient performance of Employee’s duties for the Company, or (z) materially
interferes with Employee’s exercise of judgment in the Company’s best interests,
with such determination to be made by the Board in its reasonable good faith
discretion. Notwithstanding the foregoing, nothing herein shall preclude
Employee from: (i) continuing to serve on existing boards of directors as of the
Effective Date, (ii) performing his Professional Activities (as defined below)
or (iii) undertaking other professional or charitable activities (subject to the
restrictions contained in clauses (x), (y) and (z) of this Section 3(b)), with
the prior consent and approval of the Compensation Committee, (which shall not
be unreasonably withheld or delayed) of non-competing businesses and charitable
organizations; (iv) engaging in charitable activities and community affairs; and
(v) managing Employee’s personal investments and affairs; provided, however,
that the activities set out in clauses (i), (ii), (iii), (iv) and (v) herein
shall be limited by Employee so as not to interfere in any material respect,
individually or in the aggregate, with the performance of Employee’s duties and
responsibilities hereunder, or pose a conflict of interest or violate any
provision of this Agreement such determinations to be made at the reasonable
good faith discretion of the Board. Employee represents that he has provided the
Compensation Committee with a comprehensive list of all outside professional
activities with which he is currently involved or reasonably expects to become
involved at the current time (such activities, the “Professional Activities”).
In the event that, during his employment by the Company, the Employee desires to
engage in other outside professional activities, not included on such list,
Employee will, prior to engaging in any such activities, first seek written
approval from the Compensation Committee and such approval shall not be
unreasonably withheld.

 



7



 

Sub-Section 4(a) entitled “Base Salary” is hereby amended and restated in
entirety as follows:

 

(a)       Base Salary. In exchange for Employee’s performance of his duties and
responsibilities, Employee initially shall be paid an annual base salary of
$525,000 (“Base Salary”), payable in accordance with the regular payroll
practices of the Company. All payments referenced in this Agreement, including
the Signing Bonus, are on a gross, pre-tax basis and shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.
Notwithstanding the foregoing, the Base Salary will be pro-rated in the event
Employee voluntarily accepts or requests a reduction in his status as a full
time employee, with the amount of time Employee actually devotes to the
performance of his duties under this Agreement.

 

Sub-Section 4(c) entitled “Annual Stock Option Award” is hereby amended and
restated in its entirety as follows:

 

(c)       Annual Equity Award. In addition to the Base Salary and Target Cash
Bonus, Employee will be eligible to receive an annual market-based equity grant
(the “Annual Equity Grant”) issued pursuant to the terms of one of the Company’s
equity compensation plans. The actual amount of such Annual Equity Grant, if
any, will be determined by the Board based upon Company performance, its
financial condition (including market value and capitalization), Employee’s
achievement of pre-agreed performance milestones and any other factors that the
Board, in its reasonable good faith discretion, deems appropriate. Achievement
of such milestones or any such other factors shall be determined by the Board in
its reasonable good faith discretion. In connection with such grants, the
Employee shall enter into one of the Company’s standard equity grant agreements
which will incorporate the vesting schedule and other terms as determined by the
Board.

 

Sub-Section 4(d) entitled “Inducement Grant” is hereby amended and restated in
its entirety as follows:

 

(d)       Retention Grant. On the Effective Date, as an inducement for
Employee’s continued employment, the Company will grant Employee an option to
purchase 471,400 shares of Common Stock, which option shall be issued pursuant
to a conditional grant, subject to receiving required shareholder approval and
shall be subject to the terms and conditions set forth in this Agreement, the
applicable equity compensation plan from which it was issued, if any, and a
stock option agreement to be entered by the Company and the Employee to evidence
such grant, the form of which has been made available to Employee prior to the
Effective Date (the “Option Agreement” and such grant the “Option Award”). Upon
receiving shareholder approval, as a condition to the Option Award, Employee
will forfeit the Prior Inducement Grant, in its entirety, without giving effect
to whether the Prior Inducement Grant is vested or unvested. In the event of a
conflict between the Option Agreement or the applicable equity compensation plan
from which it was issued, on the one hand, and this Agreement, on the other
hand, with respect to the Option Award or any of the terms and conditions
thereof, this Agreement shall control. The option subject to the Option Award
shall have a term of ten (10) years from the date of grant and an exercise price
equal to the closing trading price of the Common Stock on the Effective Date (or
the prior closing price if the Effective Date is on a day that the trading
markets are not open). The Option Award will be subject to vesting as follows:
(i) 1/4 of the Option Award will vest on the Effective Date, and (ii) the
balance of the Option Award will vest monthly over the following thirty six (36)
months; provided, however, that Employee must be a Service Provider through the
applicable vesting dates, and the Option Award shall be subject to accelerated
vesting under certain circumstances in accordance with the provisions of Section
7 hereof. The Option Award shall be subject to the terms set forth in the Option
Agreement, the terms of the plan under which it is issued, this Section 4(d),
Section 7 hereof, and any other restrictions and limitations generally
applicable to Common Stock of the Company or equity awards held by similarly
situated Company executives that are imposed by law. Upon the occurrence of a
Dilutive Event, the Option Shares will be increased by such number as required
to make the percentage that the Option Shares (after giving effect to such
increase) represent of the Post-Dilutive Event Common Shares equal to the
percentage that the number of Option Shares immediately prior to the Dilutive
Event represent of the Pre-Dilutive Event Common Shares. In addition, the Option
Shares may be increased by the Option Award Adjustment, if applicable, in
connection with a Change of Control transaction. Any increase in the number of
Option Shares, as contemplated above in this Section 4(d), in connection with
the occurrence of a Dilutive Event or a Change of Control transaction shall
occur automatically pursuant to the terms and conditions of the Option Award as
set forth in this Section 4(d) and the Option Agreement without any act or
action required to be taken by either the Company or Employee.

 



8



 

Sub-Section 4(e) entitled “Signing Bonus” is hereby removed in its entirety.

 

Section 4 is hereby amended to contain the following new Sub-Sections 4(e), 4(f)
and 4(g):

 

(e)       Amendment Expense Reimbursement. The Company agrees to reimburse
Employee’s reasonable legal, accounting and other expenses incurred in
connection with the negotiation, drafting and execution of this Amendment and
any agreements ancillary to this Amendment, in an amount not to exceed $5,000.

 

(f)       Directors’ and Officers’ Liability Insurance. Employee shall be
designated as a “covered person” under the Company’s Director’s and Officer’s
insurance coverage, if any, and shall be covered to the same extent as other
directors and executive officers, including following the termination of
Employee’s employment for any reason for the maximum statute of limitations
period which could apply to any claim against Employee which otherwise would be
covered by such insurance.

 

(g)        Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based or other compensation paid to the
Employee under this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation, or
stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

Section 7 is hereby amended and restated in its entirety as follows:

 

Section 7.        Termination of Employment.

 

(a)        General. Employee’s employment with the Company shall terminate upon
the earliest to occur of: (i) Employee’s death, (ii) a termination by reason of
Employee’s Disability, (iii) a termination by the Company with or without Cause,
or (iv) a termination by Employee with or without Good Reason.

 



9



 

(b)        Termination Due to Death or Disability. Employee’s employment under
this Agreement will terminate automatically upon Employee’s death. The Company
also may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee’s or Employee’s estates or
beneficiaries, as the case may be, will be entitled to receive the Accrued
Obligations. Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 

(c)        Termination by the Company with Cause.

 

(i)        The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v), or (vi) of the definition of Cause set forth in this Agreement,
to the extent that such act or acts or failure or failures to act are curable,
Employee shall be given thirty (30) days’ written notice by the Company of its
intention to terminate his employment with Cause, such notice to state the act
or acts or failure or failures that constitute the grounds on which the proposed
termination with Cause is based, and such termination shall be effective at the
expiration of such thirty (30) day notice period unless Employee has fully cured
such act or acts or failure or failures to act, to the Board’s complete
satisfaction, that give rise to Cause during such period.

 

(ii)        In the event that the Company terminates Employee’s employment with
Cause, Employee shall be entitled only to the Accrued Obligations. Following
such termination of Employee’s employment with Cause, except as set forth in
this Section 7(c)(ii), Employee shall have no further rights to any compensation
or any other benefits under this Agreement. For the avoidance of doubt,
Employee’s sole and exclusive compensation upon a termination of employment by
the Company with Cause shall be receipt of the Accrued Obligations.

 

(d)        Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and, with respect to the Severance Benefits and the Accelerated
Equity Benefits, provided that he fully executes and does not revoke an
effective Release of Claims as described in Section 7(h), then, except as
otherwise provided in Section 7(g), Employee shall be entitled to:

 

(i)       the Accrued Obligations;

 

(ii)       the Severance Benefits; and

 

(iii)       the Accelerated Equity Benefit.

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d) or 7(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive compensation upon a termination of employment by the Company without
Cause shall be receipt of (i) the Severance Benefits and Accelerated Equity
Benefits subject to his execution of the Release of Claims, and (ii) the Accrued
Obligations. If the Company makes overpayments of Severance Benefits, Employee
promptly shall return any such overpayments to the Company and/or hereby
authorizes deductions from future Severance Benefit amounts so long as such
deduction does not violate Section 409A of the Code.

 



10



 

(e)        Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company at least thirty (30) days’
written notice setting forth in reasonable specificity, the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company on or prior to the later of: (i) within thirty (30) days of the
occurrence of such event or (ii) promptly upon Employee’s actual knowledge of
such event. During such notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 7(d) hereof,
subject to the same conditions on payment and benefits as described in Section
7(d) hereof. Following such termination of Employee’s employment by Employee
with Good Reason, except as set forth in this Section 7(e) or as otherwise
provided in Section 7(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive compensation upon a termination of employment with Good Reason shall
be receipt of the same payments and benefits described in Section 7(d) hereof,
subject to the same conditions on payment and benefits as described in Section
7(d).

 

(f)        Termination by Employee without Good Reason. Employee may terminate
his employment without Good Reason by providing the Company at least thirty (30)
days’ written notice of such termination. In the event of a termination of
employment by Employee under this Section 7(f), Employee shall be entitled only
to the Accrued Obligations. In the event of termination of Employee’s employment
under this Section 7(f), the Company may, in its sole and absolute discretion,
by written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f) or as otherwise provided
in Section 7(g), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive compensation upon a termination of employment by Employee
without Good Reason shall be receipt of the Accrued Obligations.

 

(g)        Termination in connection with a Change of Control. In the event that
Employee’s employment is terminated in the three (3) month period preceding or
the twelve (12) month period following a Change of Control: (a) by the Company
for any reason other than as a result of Employee’s death or Disability pursuant
to Section 7(b) or Cause as provided in Section 7(c), or (b) by Employee with
Good Reason pursuant to Section 7(e), then Employee shall be entitled to (in
lieu of, and not in addition to, any payments described in Section 7(d) or (e)
of this Agreement):

 

(i)       the Accrued Obligations;

 

(ii)       the Severance Benefits; and

 

(iii)       the Accelerated Equity Benefit.

 



11



 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts.

 

(h)        Release. Notwithstanding any provision herein to the contrary, the
payment of the Severance Benefits and the provision of the Accelerated Equity
Benefit, pursuant to subsection (b), (d), (e) or (g) of this Section 7, shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) in accordance with the time limits
set forth therein (and, in all events, within sixty (60) days following the Date
of Termination); provided, that, in the case of Employee’s death or Disability,
such actions shall be taken by a representative with authority to bind Employee
or, if applicable, his estate. If Employee or his representative fails to
execute the Release of Claims in such a timely manner, or timely revokes
Employee’s acceptance of such release following its execution, Employee and his
estate or beneficiaries shall not be entitled to any of the Severance Benefits
or the Accelerated Equity Benefit. Payment of the Severance Benefits will
commence (or, at the election of the Company, may be paid in a lump-sum cash
payment rather than in installments during the Severance Term) on the first
regular Company payday that is at least five (5) business days following the
date the Company receives a timely, effective and non-revocable Release of
Claims (the “Payment Date”); provided, however, that the first payment will be
retroactive to the day immediately following the Date of Termination. Payment of
the bonus contained in the Severance Benefits defined in Section 1(gg) will also
be made on the Payment Date. Notwithstanding the foregoing, to the extent that
any portion of the Severance Benefits or the bonus contained in the Severance
Benefits defined in Section 1(gg) constitutes “non-qualified deferred
compensation” subject to Section 409A of the Code, any payment of such portion
scheduled to occur prior to the sixtieth (60th) day following the date of
Employee’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day unless
otherwise permitted by Section 409A of the Code, after which any remaining such
benefits shall thereafter be provided to Employee according to the applicable
schedule set forth herein. If the sixty (60) day period following Employee’s
separation from service begins in one calendar year and ends in a second
calendar year (a “Crossover 60-Day Period”), and if there are any payments due
to Employee that are: (i) conditioned on Employee signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of, the
Crossover 60-Day Period that falls within the first year, then such payments
will be delayed and paid in a lump sum during the portion of the Crossover
60-Day Period that falls within the second year.

 

Section 19 is hereby amended and restated in its entirety as follows:

 

Section 19.        Entire Agreement. This Agreement, together with Release of
Claims, Confidentiality Agreement, the Indemnification Agreement, and any stock
option agreement entered into between the Company and Employee thereunder,
constitute the entire understanding and agreement of the parties hereto
regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties (including without limitation that any term sheet
or offer letter that may have been given to Employee) relating to the subject
matter of this Agreement.

 



12



 



1.2       Additional Changes. Any necessary undertaking or changes to the
Employment Agreement in order to effect the intent of the amended and restated
terms of the Employment Agreement contained in and contemplated by this
Amendment are hereby approved. Notwithstanding the foregoing, except for the
purposes contained herein, no other section of the Employment Agreement will be
modified as a result of this Amendment.

 

1.3.       Effectiveness. This Amendment shall become effective on the Effective
Date.

 

SECTION 2

Miscellaneous

 

2.1       Amendment to Employment Agreement. The Employment Agreement shall be
henceforth deemed to be amended, modified and supplemented in accordance with
the provisions hereof, and the respective rights, duties, and obligations under
the Employment Agreement shall hereafter be determined, exercised and enforced
under the Employment Agreement, as amended by this Amendment, subject in all
respects to such amendments, modifications, and supplements and all terms and
conditions thereof.

 

2.2       Entire Agreement. This Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

 

2.3       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

2.5       Governing Law. This Amendment shall be construed in accordance with
and governed by Section 15 of the Employment Agreement.

 

(signature page follows)

 

 

 

 

 

 

 

13





 

The undersigned have caused this Amendment to be executed as of the date first
written above.

 



  SENECA BIOPHARMA, INC.           Signed:         By: David J. Mazzo, PhD    
Its: Compensation Committee Member                 EMPLOYEE           Signed:  
      By:  Kenneth C. Carter, PhD              

 

 







 

 

 

 

 

 

 



 

 

 

14

 

